Title: Jonathan Williams, Jr., to the American Commissioners, 28 October 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Octo 28. 1777.
The present serves to inform you that Mr. de Sartine has written to the Commissary here relative to the Lion in which he forbids that any munitions of war of any kind be embark’d or that any pretended Clearances be made. I have not nor can I appear in this Business, but I have desired Mr. Peltier to assure the Commissary that no munitions of War shall be put on board except what immediately relates to the Ship;  this as we have other Cargo enough will not injure us except as to Ballast, which we shall want and which I must otherways procure, but the prohibition of supplying the Americans with the necessarys of supporting the War is like being themselves our Enemies; a Soldier could fight even naked with materials, but without the means of defence, his Cloaths signify nothing to the public. I shall conform to the orders given and try to get the Vessell away as soon as I can; as to orders about not taking out false clearances, we must do as well as we can. I inclose a Note from Mr. Peltier on the Subject. (I have advice of 40 hogsheads of Cloaths being shipped and 40 more on the Road, on these latter are charges to the amount of 2191..11 Sous to Bordeaux only which I suppose will be drawn on me for. The Charges on the Transportation of the Cloaths surpassing Expectation and must make them come dearer than was expected.) The Magazine now becomes an object of great Expence, near 40 men to pay weekly consumes money fast, and as this nor other Disbursements were provided for in the Credit you gave me, I apprehend that sum will be appropriated before all my Business is finished, of this however I shall inform you in time. I have the honour to be with great Respect Gentlemen Your most obedient most humble Servant
Jona Williams
The Honble The Commissioners of the United States
  
Addressed: The Honorable / The Commissioners of the / United States / at Paris
Notation: Mr Williams Octr 28 1777. to Hon: Commrs. U.S. Expence of the Uniforms from Montpelier
